Citation Nr: 1117173	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-34 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than August 2, 2007 for a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 2, 2007 for a total disability evaluation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Providence, Rhode Island.

A January 2008 rating decision granted a rating of 70 percent and a total disability evaluation on the basis of individual unemployability, both effective August 2, 2007.  The Veteran perfected an appeal of the assigned effective dates.

A June 2008 rating decision denied entitlement to a permanent total disability evaluation on the basis of individual unemployability, and the Veteran appealed that decision.  A June 2009 rating decision granted that benefit, effective November 2007, and informed the Veteran the decision constituted a full grant of the benefit sought on appeal.  An RO letter, also dated in June 2009, informed the Veteran of the decision and his appeal rights.  There is no indication in the claims file that the Veteran appealed that decision.  Therefore, it is not before the Board and will not be discussed in the decision below.


FINDINGS OF FACT

1.  VA received the Veteran's formal claim for individual unemployability on August 2, 2007.

2.  The preponderance of the evidence of record is against an informal claim for a total disability evaluation on the basis of individual unemployability having been received by VA prior to August 2, 2007.

3.  The preponderance of the evidence of record shows the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas as of February 12, 2007.
4.  The preponderance of the evidence of record shows the Veteran's PTSD rendered him unable to obtain and maintain substantially gainful employment as of February 12, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 12, 2007, for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(o)(2), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an effective date of February 12, 2007, for a total disability evaluation on the basis of individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400(o)(2), 4.1, 4.3, 4.7, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the benefits applied for, and an effective date for them have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.  The Board notes, however, that an August 2007 RO letter provided full content-compliant notice to the Veteran.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In a February 2010 letter, his attorney informed VA that the Veteran had no further evidence to submit.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  As a result, the Board may address the merits of the appeal without any prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his/her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations
Determining Effective Dates

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2). "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2). The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2). Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period, then the effective date will be assigned as of the date of the ascertainable increase.

In addition, the Court Of Appeals For Veterans Claims (Court) has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability). Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." Id. at 521.

Also, with regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Subsection (c) of 38 C.F.R. § 3.155 provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  Once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year.  38 C.F.R. § 3.157.

Veteran's Assertions.

The Veteran, through his attorney, asserts that he should be granted a 70 percent rating and a total disability evaluation on the basis of individual unemployability effective in July 2004, the month he retired from his regular employment.  
Analysis

By way of history, the Veteran applied for entitlement to service connection for PTSD in December 2002.  A June 2003 rating decision granted service connection with an initial 30 percent rating, effective December 2002, and the Veteran appealed his initial rating.  In a July 2004 rating decision, an RO decision review officer increased the initial rating to 50 percent, effective December 2002, and the Veteran continued his appeal for a higher rating.

A June 2007 Board decision denied an initial rating higher than 50 percent, and the Veteran appealed to the Court.  Pursuant to a Joint Motion For Remand entered into by the Veteran and VA, in a July 2008 Order the Court vacated the 2007 Board decision and remanded the case to the Board for further review consistent with the Joint Remand Motion.  A September 2008 Board decision considered medical records dated from 2003 to February 2007 and again denied an initial rating higher than 50 percent for the Veteran's PTSD.

The Veteran was awarded benefits administered by the Social Security Administration in November 2007, effective July 2004.  The Social Security Administration award was based on the Veteran's right shoulder disability, which is not service-connected.  The records of the Social Security Administration included in the claims file do not indicate that the Veteran's PTSD played any part in the award.

The Veteran's formal claim for a total disability evaluation on the basis of individual unemployability was received by VA on August 2, 2007.  In view of this fact, unless an informal claim for a total disability evaluation on the basis of individual unemployability was received prior to the formal claim, the earliest effective date the Board may allow in this case is August 4, 2006, one year prior to the date of receipt of the formal claim.  See 38 C.F.R. § 3.400(o)(2).

As concerns an informal claim, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Although not determinative of the issue, on review in both June 2007 and September 2008, the Board did not indicate that the evidence of record before the Board at those times raised an implied claim of entitlement to a total disability evaluation on the basis of individual unemployability that required referral to the RO.

The Veteran submitted an October 2009 Individual Unemployment Assessment conducted by C.E.D., a vocational consultant, in support of his claims.  Mr. D opines that medical evidence of record shows the Veteran's PTSD rendered him unemployable as early as 2004, but he also observes that the Veteran was not aware he could in fact apply for that benefit, either through the Social Security Administration or VA.  Thus, Mr. D implies that the Veteran had not in fact applied to VA for unemployability prior to his August 2007 formal claim.

The evidence dated between June 2003 and August 2006 did not raise an informal claim for a total disability evaluation on the basis of individual unemployability.  The VA examination reports of June 2003 and May 2004 note the Veteran was fully employed as a plumber at a mental hospital, and he had been employed there for six years.  The June 2003 examination report notes the Veteran reported that "they love me there."  He reported also, however, that he did not like the job, because he was bored and did not like being inside.  In addition to his full-time salaried job, the Veteran reported that he owned and maintained a few rental properties, which left him little time for social interaction-even if he desired to do so.  The May 2004 examination report also noted that the Veteran was unhappy with his job, but he reported no symptoms that indicated they rendered him unable to work.  The May 2004 examination report notes the examiner determined the Veteran was employable, despite the fact his symptoms had increased in severity since the 2003 examination.

The records of the Vet Center where the Veteran received his therapy contain extensive evidence on this matter.  These records note the Veteran's continued reports of sleep disturbance, fatigue, irritability, and anger.  They also note that he was not taking his prescribed medications as instructed, and that he was either adjusting the dosage on his own, or not taking them at all to avoid perceived side effects.  His therapist noted in March 2004 that, again, he had reminded the Veteran that he could benefit from a regimen of inpatient treatment, but the Veteran's family demands precluded him from availing himself of that option.  A May 2004 entry notes the Veteran reported he had finally decided to retire from his job as a plumber.  The Veteran reported that he had lost three close friends since his April 2004 session, and that is what prompted him to retire so he could spend more time with his family.  

There is no indication the Veteran decided to retire because he was no longer able to work due to his PTSD symptoms.  This area was to be revisited in June 2004 by the therapist.  Mr. D relied heavily on this entry as positive evidence the Veteran was in fact unable to work as of this date.  The Board will now address it from the perspective of whether it constituted an implied or informal claim for unemployability.  See 38 C.F.R. § 3.157.

As already noted earlier, the May 2004 examination report notes the examiner opined the Veteran was employable.  The therapy entry of June 2004 notes that the Veteran's therapist noted reports of the Veteran's wife of how his irritability and anger had strained their marriage, and that the Veteran's rages placed her in significant fear.  The entry also notes the Veteran had struggled with irritability and anger throughout his post-service years, and that he had become more irritable and impatient with the people at his then current job as a plumber.  The Veteran reported that, historically, his resentment of authority provided the motivation for his becoming self-employed in the construction trades.  After 20 years of self- employment, he tired of customer demands, and decided he would fare better as an employee the second time around.  The therapist then noted, "[n]ow, other social and environmental stressors are tearing away his resilience, e.g., his 26-y-o son."

As Mr. D noted, the therapist noted in the June 2004 entry that the Veteran had used "workaholic" tendencies and alcohol to help him manage his PTSD symptoms.  The Board finds the preponderance of the evidence shows the Veteran was still able to work despite his impairment, or he would not have found refuge in his work.  Indeed, his primary impairment at that time was social.  It was in that vein that the therapist again noted that the Veteran would benefit from inpatient treatment to help him manage his symptoms, but he was simply too busy.  His main social stressor at that time was the fact that his adult son had muscular dystrophy.  He would die in October 2004.  The Board also notes that neither the Veteran nor his representative asserted he was unemployable prior to submitting the August 2007 claim, despite the fact he was pursuing an appeal of his initial PTSD rating.

The preponderance of the evidence of record shows that, while the Veteran's PTSD significantly impaired his occupation and social functioning, the medical evidence of record related to his PTSD did not raise or imply an issue of unemployability prior to August 2, 2006, which was one year prior to receipt of the Veteran's formal claim.  38 C.F.R. §§ 3.155, 3.157.

The January 2008 rating decision notes that, as part of the decision on unemployability, the RO granted an increase from 50 to 70 percent for the PTSD effective August 2, 2007, the date VA received the Veteran's claim for a total disability evaluation on the basis of individual unemployability.  In light of the discussion above, however, the Board will now determine if the evidence of record shows the Veteran's PTSD met or approximated a 70 percent rating as of August 2006.  See 38 C.F.R. § 3.400(o)(2).

Governing Law and Regulations on Disability Ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Turning to the specific rating criteria for PTSD, a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130.

Further, a Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (Manual).  Global Assessment of Functioning scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Global Assessment of Functioning scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Global Assessment of Functioning scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See also 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the Manual, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A Global Assessment of Functioning score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

VA therapy notes of June 2006 note the Veteran was dealing with the stress of having to face surgery on his right shoulder and the possibility of a knee replacement.  He reported that he kept busy working on his home and in his yard.  In September 2006 he reported that he bought a puppy to help cheer up the other members of his family, and it was love at first sight for his wife.  The Veteran also reported sleep difficulty, and he continued to stay very busy with home improvement projects.  

A December 2006 entry notes the Veteran reported he did not know what was wrong with him, as he had anger management issues.  He described an instance of becoming very angry at his wife because he could not find a paring knife to peel potatoes.  He felt like he was taking care of everyone except himself.  He mentioned he would like to spend a month fishing in Florida instead of a week.  The Veteran indicated he had not made an appointment because he felt the therapist did not care.  The therapist noted astonishment, as the Veteran had typically reported he was busy with home improvement projects, etc., but it appeared he had underreported his symptoms.  The Veteran noted he had experienced difficulty staying focused on how he managed his family issues and his PTSD symptoms.  He became tearful while describing a visit to his son's gravesite.  The therapist noted the Veteran was struggling with pent up grief issues and encouraged the Veteran to visit his son's grave more often and to cry if he felt the urge to do so.  The therapist also noted he would recommend an increase in the dosage of the Veteran's medication to address depression and anger.  Another December 2006 entry notes the prior year had been a difficult one for the Veteran due to his son's death and illness of other family members, including his elderly mother, who had congestive heart failure.

An entry dated later in December 2006 notes the Veteran's description of a reaction to having received a notice from City Hall that his property was not in compliance with the code for underground water and sewer lines.  It turned out that the notice was erroneous.  The Veteran reported to the therapist that he saw red, and he felt so angry that he almost felt like he was going to have a heart attack.  Mr. D opined that the incident was an example of how the Veteran was out of control and displayed little tolerance for even simple everyday stresses.  The Board, however, finds the evidence shows the incident to have been less severe than made out by Mr. D.

The Veteran told his therapist that he "nearly went off" before he learned it was a clerical error.  The Veteran's report shows his impulse control and judgment were still intact despite his intense anger, as he restrained himself.  The therapist asked the Veteran if he considered taking a dosage of his anger and irritability medication prior to going to City Hall to decrease those symptoms - the Veteran stated he just became angry and did not consider taking any of his medication.  He also reported that he was really looking forward to his planned fishing trip to Florida, where he planned to spend two to three weeks.  The therapist noted the Veteran was then presently stable and in fairly good spirits, though anger and irritability were still problematic for the Veteran.  The Veteran assured the therapist he would not forget to take his medications to Florida with him as he did the prior year.

The state of the evidence at the end of December 2006 shows the Veteran's PTSD to have caused continuous irritability, anger, and depression, but those symptoms had not deprived him of his ability to function independently.   See 38 C.F.R. § 4.130.  None of the medical evidence noted reports of suicide or homicide ideation, or other psychotic symptoms.  Although the Veteran had retired from regular employment, he demonstrated the ability to maintain his rental property and work at home improvements during this period.  Further, his isolating tendencies aside, he was taking annual vacation trips to Florida, where he visited and fished with a friend.  He also reported that he enjoyed helping his friend with a home improvement project.  Thus, the Board finds the Veteran's PTSD more nearly approximated the assigned 50 percent rating as of the end of 2006.  38 C.F.R. § 4.7.


Individual Unemployability.

A total disability rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, provided that the person has one service-connected disability ratable at 60 percent or more; or as a result of two or more service-connected disabilities, provided that the person has at least one disability ratable at 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  The existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the above-stated percentages are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

In light of the fact the RO increased the rating for the PTSD to 70 percent, the Veteran's claim is reviewed under the scheduler criteria set forth above.  See 38 C.F.R. § 4.16.

A January 2007 mental health entry notes the Veteran reported irritability and mood swings, in addition to other PTSD symptoms that support his diagnosis.  Mental status examination noted his mood as irritable, and he was restless in his chair.  His affect was restricted, but his thought process was linear and goal directed.  There was no evidence of delusions or hallucinations, and he denied suicide or homicide ideation.  Attention, concentration, memory, insight, and judgment, were grossly intact.  The examiner assessed the Veteran's PTSD as mild and his associated depressive disorder as moderate.  Global Assessment of Functioning was assigned as 50.  The Veteran was counseled on how to deal with environmental triggers, and the examiner cautioned the Veteran not to adjust his medication on his own.

The February 2007 therapy entry, however, noted the Veteran reported depression and anxiety with poor sleep and appetite, and that the PTSD clinic had increased his medication.  He reported little interest in significant activities, and he reported he found it difficult to motivate himself to perform formerly routine tasks.  There is no indication as to whether the Veteran was experiencing those symptoms when he presented at the PTSD Clinic in January 2007.  A VA examination was arranged following the RO's receipt of the Veteran's claim for individual unemployability.

The August 2007 examination report notes the examiner only had access to a temporary claims file that did not have many records.  As a result, the examiner accessed the Veteran's electronic records to ascertain the Veteran's medical treatment history.  The examiner noted he was asked to assess the Veteran's unemployability.  The Veteran reported that he had not worked a job since he retired as a plumber.  He reported that he tired of being confined to a small room in the basement waiting for a call to repair a plumbing problem.  He reported his adult daughter had bipolar disorder, and he was still married.  When asked about his relationships, he reported that he kept his mouth shut around his daughter, and he drank everyday.  His pastime was fishing.  He told the examiner that he felt angry all the time-mad at the world.
Mental status examination revealed the Veteran as cooperative, adequately groomed, and neatly and appropriately attired.  He exhibited good eye contact, and his manner was polite.  The Veteran was alert and fully oriented.  There were no apparent abnormalities, as he spoke in a normal voice.  Memory appeared grossly intact.  The Veteran described his mood as anxious and depressed, and his affect was sad.  Insight and judgment were intact and adequate, and the Veteran denied any suicide or homicide ideation.  He also reported he was able to attend to his activities of daily living, to include personal hygiene.  The examiner noted the Veteran's score on a depression inventory was 40, which was indicative of a extremely severe depressed mood.  He reported he had lost the ability to cry, he awoke early and could not go back to sleep, and he had no appetite.  He had lost more than 15 pounds and his libido.  The examiner noted the Veteran's raw score on the combat scale was above the mean for veterans already diagnosed with PTSD.  

Also noted was that the Veteran's scores on his alcohol consumption were high enough to add an alcohol abuse disorder to the diagnoses in Axis I.  The Veteran reported irritability and outbursts six times a day and difficulty concentrating.

The examiner noted that the Veteran reported he had become too angry and irritable to work, as he was fed up with his emotional instability in the workplace-although he was physically able to work.  The examiner noted the Veteran's chronic alcohol consumption adversely impacted his unstable and irritable mood.  Nonetheless, the examiner noted the Veteran should be considered severely impaired in both occupational and social domains, and that he should be considered totally unemployable.  He noted further that employability should be reviewed again if the Veteran decreased his alcohol consumption.  The examiner assigned Global Assessment of Functioning as 50.

As already noted, the RO assigned the effective date for the Veteran's 70 percent rating, and his total disability evaluation on the basis of individual unemployability, as of the date his unemployability claim was received-August 2, 2007.  The Board notes, however, that the examiner at the August 2007 VA examination did not indicate that he had access to the Veteran's therapy records maintained at the Vet Center.  The findings at the August 2007 examination were essentially consistent with the Veteran's symptoms noted by his therapist in the February 2007 entry.  Thus, affording all benefit of the doubt, the Board finds the Veteran's PTSD more nearly approximated a 70 percent rating and rendered him unemployable as of February 12, 2007.  38 C.F.R. §§ 3.400(o)(2), 4.1, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411.


ORDER

An effective date of February 12, 2007, for a 70 percent rating for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.

An effective date of February 12, 2007, for a total disability evaluation on the basis of individual unemployability due to service-connected disability is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


